Case 18-02370-MM13   Filed 08/06/20   Entered 08/06/20 14:29:45   Doc   Pg. 1 of 5
Case 18-02370-MM13               Filed 08/06/20   Entered 08/06/20 14:29:45   Doc         Pg. 2 of 5




Sean C. Ferry                       8/6/2020


      Sean C. Ferry




     350 10th Ave., Suite 1000


     San Diego, CA 92101

                                                                     sferry@rasflaw.com
Case 18-02370-MM13   Filed 08/06/20   Entered 08/06/20 14:29:45   Doc   Pg. 3 of 5



                             August 6, 2020




                                      /s/ Lorena Delgado
                                      Lorena Delgado
                                      ldelgado@rascrane.com
Case 18-02370-MM13   Filed 08/06/20   Entered 08/06/20 14:29:45   Doc   Pg. 4 of 5
Case 18-02370-MM13   Filed 08/06/20   Entered 08/06/20 14:29:45   Doc   Pg. 5 of 5
